Greaney, J.
(concurring, with whom Ireland, J., joins). The court, acting through the defendants before it, has, in effect, entered a declaratory judgment setting forth the mandate of art. 48 of the Amendments to the Massachusetts Constitution; established the Legislature’s violation of the mandate; found sovereign immunity inapplicable; and determined candidate Warren Tolman’s entitlement to the immediate entry of a judgment. I agree with this declaration. I write separately to clarify certain issues.
It is important to emphasize why Tolman (and others) are entitled to immediate relief. Tolman was not injured by any conduct of the director. His right is grounded on the clean elections statute, which, in turn, is based on art. 48. His entitlement is therefore hybrid in nature, both constitutional and statutory, and the monies due him constitute a property right, suitable for encompassment in a judgment. The right, as a property right, cannot now be abridged by the Commonwealth.
At this stage of the proceedings, the clean elections statute is basically self-executing. All certified candidates are entitled to the funds allotted by the statute to their candidacies. Even if the statute is repealed, no certified candidate can be denied the funds due him or her.
With these principles in mind, I now comment on the remedy provided.
(a) I agree that new plaintiffs should be added by way of amendment to the complaint or intervention, as they become clean elections candidates. The affidavits attached to the complaint indicate that there are a number of these candidates who intend to run Statewide and in local representative and senate races.
(b) As stated, all such candidates will acquire vested property rights once certified. Repeal of the statute may terminate further candidacies. I am not certain about the Legislature’s power to amend the clean elections statute. The power to repeal may include the authority to amend. On the other hand, amendments. which effectively nullify the main purpose of the statute may not be valid, in the absence of outright repeal. If the issue of amendment becomes relevant, I would like briefing on the Legislature’s authority.
*187(c) The director’s role is essentially ministerial. Candidates who have joined the lawsuit and have been certified should, like Tolman, receive judgments and executions. The grant of executions is appropriate to expedite payments. It is assumed that the Legislature will promptly appropriate funds to pay the judgments. If not, the executions may be used to satisfy the judgments out of Commonwealth property.
(d) To the extent necessary to process claims, the single justice has available to her any necessary equitable tools, including, if appropriate, the appointment of a special master and receivers.
(e) I note that some plaintiffs may be entitled to future relief against the director and Secretary. For example, elections in districts where certified candidates are being denied funds might have to be enjoined until a proper election is held. Similarly, an improperly held election in a given district might have to be voided. These are possible future considerations.
One final comment is in order. There should be no controversy over the role of the Justices in this case. We came to this case, complicated as it is, with no preset brief or bias and with the utmost respect for the legislative and executive branches. It is our quintessential function, as the court observes, to declare and enforce the law. We have tried to honor this obligation conscientiously. Now that we have set forth a constitutional exegesis that affirms the clear voice of the people as stated in the Findings and Declarations in St. 1998, c. 395, § 1, we expect the other branches of government to abide by their obligations.